DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Status of the Claims
Claims 1-20 were previously pending.  Claims 1-4, 6, 10-14, 16, 18, and 20 were amended in the reply filed April 27, 2022.  Claims 1-20 are currently pending. 

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  The amount to no more than an allegation of patentability, because they merely set forth elements of the claim along with a conclusion that they integrate the abstract idea into a practical application or amount to significantly more.  Remarks, 2-3.  The elements described describe executing the abstract idea (monitoring and analyzing the asset usage of people associated with an entity for scheduling its future asset usage and for displaying usage metrics) in a generic technological environment/field-of-use.  "[C]ollecting, analyzing, and displaying data, with nothing more, are practices whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas." FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1097-98 (Fed. Cir. 2016) (quotation omitted).  "As a general rule, the collection, organization, and display of two sets of information on a generic display device is abstract."  Trading Technologies Int'l. v. IBG, LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (citations and quotations marks omitted).  Accordingly, the rejection is maintained. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the disclosure lacks antecedent basis for the claim terms: stationary entity, computing entity, mobile entity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites "a stationary entity having a limited physical resource capacity."  No specific definition of "entity" is provided but in light of the Specification it appears that "entity" refers to a company or other abstract organization (see ¶¶ 0021-23).  The disclosure does not establish that the entity is "stationary."  Additionally, only one "entity" is mentioned in the Specification, so it cannot support the three separately recited elements: "stationary entity" (and "different stationary entity"), "computing entity," and "mobile entity."  The other independent claims contain analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "a stationary entity having a limited physical resource capacity."  No specific definition of "entity" is provided but in light of the Specification it appears that "entity" refers to a company or other abstract organization (see ¶¶ 0021-23).  The scope is unclear as to how "stationary" would modify such an entity.  The other independent claims contain analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including receiving location data; storing identification data, location data, physical resource capacity data, and historical data; identifying one or more portable assets associated with a mobile entity, the portable assets including one or more of a laptop computer and a mobile phone; accessing metadata for the one or more assets pertaining to how long the portable asset was active, when the portable asset was logged in, when the portable asset was logged out, whether the portable asset is currently active and how long the portable asset has been in a currently active state; retrieving location data and status data associated with the one or more portable assets that indicate a portable asset location in real-time, wherein the location data comprises data from a geo-location component of the one or more portable assets, data resulting from the one or more portable assets communicating with a network or host device, receiving a request to use a limited resource located in the stationary entity; employing predictive analytics on the metadata, location data, status data, portable asset specific location data, historical data, and projected usage of the limited physical resource to determine projected available physical resource capacity of the stationary physical entity, and respond to the request based on a projected limited physical resource capacity; reserving the limited physical resource based on a projection that the limited physical resource capacity will not be exceeded; and generating limited physical resource capacity metrics for the stationary entity, and one or more other locations associated with a different stationary entity.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information about people's current and historical usage of assets, locations, etc., reserving future usage, and reporting metrics about the usage as it relates to capacity on a display (i.e., in the terminology of the 2019 Revised Guidance—fundamental economic practices; managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions)).  Monitoring employees and the asset usage of an organization is a basic economic activity.  Moreover, the invention manages the behaviors of persons by monitoring their behavior, schedules, locations, etc. in order to optimize enterprise operations.  See Specification ¶ 0003.  No specific computer components are being used to practice the invention, only gathering data from the generic devices (i.e., laptop, mobile phone, generic physical access devices, etc.).  No particular operations of these devices are a part of the invention, they are only used as a data source.  "As many cases make clear, even if a process of collecting and analyzing information is limited to particular content or a particular source, that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018) (citations and quotation marks omitted).
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Fairwarning IP, LLC v. Iatric System, Inc., 839 F.3d 1089 (Fed. Cir. 2016)—analyzing records of human activity to detect suspicious behavior, similar because at another level of abstraction the claims could be characterized as analyzing records of human activity to detect asset capacity/availability; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing information of user asset usage, then displaying the results).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (stationary entity having limited physical resource capacity, computing entity that includes a communications server that receives location data from a plurality of computing devices associated with the computing entity; memory component; capacity management engine comprising a computer processor coupled to the server and the memory, graphical interface/display—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, "engine," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting, displaying data).  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  Even if receiving location/status data from the generic devices associated with the entity (i.e., portable assets with geolocation components, laptop computer, mobile phone, generic physical access devices, etc.) communicating with a network or host device is considered as an additional element, this is merely a data gathering activity (See MPEP 2106.05(g)) that uses the same general link to a computing environment. 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (stationary entity having limited physical resource capacity, computing entity that includes a communications server that receives location data from a plurality of computing devices associated with the computing entity; memory component; capacity management engine comprising a computer processor coupled to the server and the memory (which store and execute program code), graphical interface/display—see published Specification ¶¶ 0021-24 & 0052-57 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  Even if receiving location/status data from the generic devices associated with the entity (i.e., portable assets with geolocation components, laptop computer, mobile phone, generic physical access devices, etc.) communicating with a network or host device is considered as an additional element, this is described in the same high-level manner (¶¶ 0029-32). 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting, displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit aspects of certain methods of organizing human activities, claims 2-6, 8-10, 12-16, & 18-20).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (see claims 2-6 & 12-16 further limiting the generic graphical interface/display but not adding any technical features; claims 7 & 17 further limiting the instructions to "apply it" by adding a generic calendar or scheduling "application").  Although claims 9 & 19 recite a VDI/LVDI asset, even if this is considered an additional element is merely used for extra-solution data gathering activities (see MPEP 2106.05(g)). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above, these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶¶ 0024, 47—graphical interface/display, ¶ 0033—generic calendar or scheduling application; ¶ 0016—VDI/LVDI asset).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628